Title: From John Adams to Edmé Jacques Genet, 26 February 1780
From: Adams, John
To: Genet, Edmé Jacques


     
      
       Sir
      
      
       Paris Hotel de Valois Rue de Richelieu Feb. 26. 1780
      
     
     I have just now recieved the Letter, which You did me the Honor to write me yesterday, and I thank You, Sir, for the Loan of the English Papers, which I shall carefully return, and beg the Loan of the others, as you can spare them, until those shall arrive, which you have ordered for me: for the Trouble you have taken in ordering those Papers; for your kind Enquiries after my Son, who has accompanied me in all my Peregrinations, and is now at M. Pechinis Pension at Passy, with another of my Sons, and a Granchild of Dr. Cooper’s, whose Name and Character You know, all three of whom I brought with me, through a dangerous Voyage and a wearisome Journey, for the Sake of giving them an early Acquaintance with this Country, its Language &c. I wish your worthy Son a good Voyage and all possible Success.
     I have made your Compliments to Mr. Dana, who desires me to return You his Respects.
     I shall inclose with this, a Projected Constitution for the Massachusetts Bay, which is now under the Consideration of the Conven­tion of that State, in which you will see a full and true Account of all my public, and most of my private Occupations during my short Residence at Home. My fellow Citizens were pleased, on my Arrival to elect me into the Convention, whose Deliberations with those of their Committees and Sub-Committes, took up all my Time, until I recieved Orders to return to Europe.
     I was not able to make a compleat Collection of American Constitutions, while I was at Home: but if You will inform me, which of the Constitutions you have not, I will write immediately to Philadelphia, and even to Congress, upon the Subject, and I dare answer for it, You will be furnished with them as soon as possible.
     I am, Sir, with an affectionate Attachment, your most obedient Servant.
     
      John Adams
     
    